 DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. B. Johnson Properties, Inc., d/b/a Olympic Villasand Hotel, Motel, Restaurant Employees & Bar-tenders Union, Local 737, AFL-CIO. Cases 12-CA-7848 (1-2) and 12-CA-7910March 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn October 25, 1978, Administrative Law JudgeGeorge Norman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedcross-exceptions and a supporting and answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order,' as modified below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, W. B.Johnson Properties, Inc., d/b/a Olympic Villas, Or-lando, Florida, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(d):"(d) Maintaining, in effect, rule 12 of group II ofthe Guide Book for Employees which prohibits solici-tation or distribution of literature of any kind, by anyemployee, anywhere on the premises without the gen-eral manager's approval."2. Substitute the attached notice for that of theAdministrative Law Judge.I We have modified the Administrative Law Judge's notice to conformwith his recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question you about your unionmembership, activities, or desires.WE WILL NOT create the impression of surveil-lance.WE WILL NOT threaten an employee by tellinghim that if he is not satisfied with the conditionsat Respondent he can seek employment else-where.WE WILL NOT maintain, in effect, rule 12 ofgroup II of the Guide Book for Employees whichprohibits solicitation or distribution of literatureof any kind, by any employee, anywhere on thepremises without the general manager's ap-proval.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed to them under Section 7of the Act.W.B. JOHNSON PROPERTIES, INC., D/B/AOLYMPIC VILLASDECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: The origi-nal charge herein (Case 12-CA 7848 1) was filed on Sep-tember 6, 1977,' by Hotel, Motel, Restaurant Employees &Bartenders Union, Local 737, AFL-CIO, herein called theUnion. The next charge (Case 12-CA-7848-2) was filed onSeptember 16, 1977, by the Union. A complaint thereonwas issued on October 12, alleging violations of Section8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act. Another charge (Case 12-CA-7910) was filed by the Union on October 13.A consolidated complaint and notice of hearing based onall the charges was issued by the General Counsel of theNational Labor Relations Board on November 8, chargingW. B, Johnson Properties, Inc., d/b/a Olympic Villas,herein called Respondent, with violations of Section 8(a)(1),(3), and (5) of the Act. On November 18, Respondent filedan answer denying any violations of the Act as alleged.A trial was held before me in Orlando, Florida, on De-cember 20, 21, and 22 and February 8 and 9, 1978, at whichall parties were given full opportunity to participate, to in-troduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs filed onbehalf of the General Counsel and Respondent have beencarefully considered.Upon the entire record of the case and from my observa-tion of the witnesses. I make the following:FINDIN(iS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Georgia corporation licensed to do busi-ness in the State of Florida where it has been engaged in themanagement of hotel the lodging facilities, including Olym-I All dales refer to 1977 unless otherwise indicated.241 NLRB No. 54358 OLYMPIC VILLASpic Villas located in Orlando, Florida, the only facility in-volved in this case. During the past 12 months Respondent,in the course and conduct of its business operations, had agross volume of business in excess of $500,000, and receivedgoods valued in excess of $10,000 from Florida distributorswho received such goods directly from points outside theState of Florida. Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Union, Hotel, Restaurant Employees & BartendersUnion, Local 737, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.It. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Olympic Villas was constructed in about 1972 andoperated as the "Sheraton Olympic Villas" until June 1977.During that period the hotel had been operated by severaldifferent management companies, all Sheraton franchises.The hotel was in receivership from October 1974 until No-vember 1976.Respondent assumed ownership and management of theOlympic Villas on June 24, and from the beginning Respon-dent planned on operating the hotel under a Marriott fran-chise by agreement with the Marriott Corporation of Wash-ington, D.C.2The franchise agreement between Respondentand Marriott included detailed construction and renovationplans which Respondent agreed to complete prior to actu-ally commencing operations under the Marriott name. Theconstruction work was still under way at the time of thetrial in the instant case.Respondent's officials were on the premises for the firsttime on June 10 but were not allowed access to operating orpersonnel records until the date of management change,June 24. Upon assuming control of Olympic Villas, Re-spondent effected almost a complete management change.Its general manager, Jerry Temple: resident manager, Rich-ard Arsenault; and executive housekeeper, Patsy Lairmorewere transferred to Olympic Villas from Respondent's hotelfacilities located elsewhere.Upon assuming operation of Olympic Villas, Respondentimplemented the personnel policies contained in its divi-sionwide employee handbook. Thus, the fringe benefits(holidays, vacations, group insurance, etc.) became effectiveJune 24. Respondent's policy was to maintain a wage struc-ture at each of its hotels which is competitive with the ho-tels in the geographical area. At its other hotels; Respon-dent had either conducted a wage survey or used thefacilities of franchisor Holiday Inn, Inc., to perform a sur-vey before establishing a wage structure for the particularhotel.The Olympic Villas is Respondent's first hotel in the Or-lando, Florida, area. Respondent's vice president, MickeyWilliams, requested Marriott Corporation to conduct a' The non-Marriott owned "Marriott" hotels are owned and operated byindependent companies under a franchise agreement with Marriott.wage survey for Respondent in the Orlando area. By letterdated June 10, Williams was notified by Marriott that aMarriott representative would spend 3 days in Orlandostarting June 29 "to develop a comprehensive wage, salaryand benefit program for the Olympic Villas upon your take-over."' It was understood between the Marriott official andRespondent's vice president, Williams, that the wage surveyrecommendations would be implemented at Olympic Vil-las. By letter dated July 6, Respondent's general manager,Temple, sent to the Marriott representative the informationregarding Olympic Villas' wages and benefits which wasneeded in connection with the contemplated survey. Thesurvey was undertaken and a report was prepared by theMarriott representative.The report was received by Respondent in mid-August.The wage structure recommended in the report was imple-mented without change by Respondent effective SeptemberI following a review of cost impact by Respondent. Therecommended changes in titles of various job classificationat Olympic Villas contained in the report were also imple-mented by Respondent. For example, "Houseman" waschanged to "housekeeping aide" and "inspectress" waschanged to "Sr. housekeeper." Pursuant to the franchiseagreement, Respondent started the remodeling and otherconstruction work.On the day before Respondent's official takeover of theoperational control of Olympic Villas (June 23), a meetingwas held among the housekeeping department employees.Vice President Williams and General Manager Temple in-troduced themselves to the employees and spoke to them.The employees were told about Respondent and the con-struction and renovations on the property that Respondentwas about to commence pursuant to the Marriott Corpora-tion franchise agreement. The housekeeping employeeswere also informed that they were going to receive newequipment and uniforms as soon as construction got underway. Near the end of the meeting an employee askedwhether the employees would be receiving a raise. GeneralManager Temple responded, "We will begin as soon as pos-sible a wage survey of the area, and every employee in theOlympic Villas will be reviewed. Their salary presently willbe reviewed with this wage survey's results."On July 5 another meeting was held to introduce Resi-dent Manager Richard Arsenault, and the executive house-keeper, Patsy Lairmore, to the employees. At that meeting,housekeeping employees were again told of the construc-tion and renovation that were to take place at the facility.The question of a raise was brought up and Mr. Templeresponded that he could not tell her about a raise at thattime but that "a lady" was coming to conduct a survey ofwage rates in the area and then he would let them know.Mr. Temple testified that his response was "When the sur-vey is completed I would certainly hope that everybody'sgoing to get a raise." Employee Bonnie Rieders testifiedthat at the July 23 meeting the employees were told thatthey would get an increase in pay, that the laundry wouldbe fixed up, that they would get uniforms and have betterThe Marnott representative's trip to Orlando was rescheduled and actu-ally occurred on July 20, 21, and 22.359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking conditions, and that would not have so manyrooms to clean and make up.4From the beginning of Respondent's takeover of the op-eration of the Olympic Villas the morale of the employeeswas low. Apparently, the low morale was caused by lowwages, poor benefits and working conditions, worn outequipment, and frequent management changes. Respon-dent, immediately upon takeover, implemented its fringebenefit program and ordered new equipment. Upon the ar-rival of Executive Housekeeper Patsy Lairmore on July 1,she reported to Resident Manager Arsenault that thehousekeeping employees needed a wage increase immedi-ately. Arsenault decided that it would improve morale if awage increase were given to the employees with longer ser-vice so they proposed to General Manager Temple thathousekeeping employees be given a wage increases of 10cents per hour for each year of service at Olympic Villas.Pursuant to that recommendation, a proposed wage in-crease was approved by Respondent and announced tohousekeeping employees on July 20, effective on the semi-monthly pay period beginning July 15.Of the 95 employees in the housekeeping department,approximately 25 percent had been employed for the mini-mum 1 year necessary to receive any wage increase, andthey received the increase. The remaining employees re-ceived no increase as a result of the July 20 interim wageannouncement.B. The Union's Organizing CampaignThe Union's organizing campaign at Olympic Villas be-gan July 19.' Employee Rieders called union representativeEd Page of that morning and obtained from Page a packetof blank authorization cards.On July 26, union business representative Litto sent Re-spondent a letter claiming majority status and requestingrecognition in the employee unit described in a representa-tion petition attached to his letter. The unit for which Littoclaimed representation was described as follows:All full-time and regular part-time employees in thehousekeeping department, laundry and maintenancedepartment including gardeners.At about the same time the Union filed a representationpetition with the Board.From the beginning, Respondent's position has been thatonly a hotelwide unit of employees would be appropriate. Ahearing on the representation petition was held on August15. On August 31, 1977, the Regional Director issued hisDecision, Order, and Direction of Election finding the fol-lowing described unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of theAct:All housekeeping and laundry employees, generalmaintenance and groundskeeping employees, and bell-4 Inasmuch as the Olympic Villas employees' wage rate, particularly inhousekeeping, was minimum wage (S2.30 or S2.35 per hour), there was ahigh probability at the time that the wage survey would result in a recom-mendation for wage increases.5 Although union business representative John F. Litto testified that ac-cording to his recollection the union campaign began in mid-June. I creditemployee Bonnie Rieders who initiated the campaign and who testified, asdid others, that it began on July 19.man, employed by the employer at the Olympic Villas;but excluding all other employees, food and beverageemployees, front desk employees, bottle shop and Vil-las market employees, office clerical employees, guardsand supervisors as defined in the Act.Respondent requested a Board review of this decision, butthe request was denied and an election was scheduled forSeptember 29.6C. Respondent Terminates 60 Employees onAugust 25 and 26Anticipating a seasonal decline in occupancy, Respon-dent decided to reduce its employee complement by termi-nating 60 employees on August 25 and 26.' Reductions inforce were made in all departments except maintenance,which was needed in connection with the general overhauland construction work of Olympic Villas. The housekeep-ing department which is most directly related to room occu-pancy received the heaviest cuts, including a reduction inhours worked for the remaining employees to less than 40hours during the slow season. The employees involved inthe reduction in force were terminated by Respondentrather than "laid off." As in the case of other resort hotelsinvolved in seasonal reductions in force, Respondent fol-lowed the practice of terminating rather than laying off em-ployees and rehiring only those which it wishes to rehirewhen the new season begins. Respondent followed his prac-tice a month earlier on July 17, when it terminated severalemployees upon closing the night laundry.'Respondent's personnel manager, Peggy Rhoades, testi-fied that in every case during her employment at OlympicVillas (since 1973), when an employee who had previouslybeen involved in a reduction in force was rehired by Olym-pic Villas, the employee was rehired as a new employeewith a new date of hire for such purposes as vacation enti-tlement, group insurance, waiting period, and probationaryperiod. The action taken by previous management at Olym-pic Villas, and indeed, in at least one instance, by Respon-dent, was sometimes referred, to in personnel records as"termination" and in other cases as "layoff" or "laid off;"but all of these actions, regardless of the terminology usedat the time of separation, had the effect of completely andpermanently severing the employment ties until a rehire oc-curred.6 As previously noted, the Union filed an unfair labor practice charge inCase 12-CA-7848-1 on September 6, and in Case 12-CA-7848-2 on Sep-tember 16. As a result, Region 12 notified the parties that the election wouldbe held in abeyance pending disposition of the charges. The complaint issuedon October 12; a new charge, Case 12-CA-7910, was filed on October 13;and the consolidated complaint issued on November 8.1 The Orlando area where Olympic Villas is located is also the location ofDisney World, Sea World, Stars Hall of Fame, Circus World and similarattractions. The summertime, when children are out of school and familiesusually take their vacations, represents the peak occupancy period for thehotels and motels in that area. For example, on August 22 the percentageoccupancy was 86.98 percent. On August 25 it was 53.02 percent and onAugust 30, 36.68 percent. On September 30, occupancy was 19.52 percent;on October 31, 16.57 percent; on November 30, 7.46 percent, and on Decem-ber 31 35.2 percent.The Olympic Villas' past practice indicates that during the off season thefollowing numbers of housekeeping employees were reduced from the pay-rolls: in August 1975, 57: in August 1976, 19; and in August 1977, 69.360 OLYMPIC VILLASGeneral Counsel's witness Catherine Anthony testifiedthat while employed with the previous owners of the Olym-pic Villas she had been seasonally "laid off" in January1975 and recalled to work in February 1975. Anthony alsotestified that no employees were "permanently terminated"at the end of a busy season. However, the documents fromAnthony's personnel file reveal the following: a terminationof employment form dated January 8, 1975, contains acheckmark under the "Laid Off" column beside "lack ofwork." This form does not contain any heading "termi-nated" but merely contains under reason for separationthree columns headed "resigned," "discharged" or "laidoff." Her file also contains an application for employmentform dated February 3, 1975; a new hire form with "new"scratched and "re" written in with a starting date of Febru-ary 3, 1975, a Sheraton "house rules" form signed by An-thony, dated February 3, 1975; a Sheraton "Request forVacation Pay" form, signed by Anthony, requesting 1977vacation and showing as hire date "2/3/75;" and Respon-dent's notification of change in employee status showing inthe termination column "laid off' checked and reason "endof season." This form also shows the date of employment as"2/3/75" and date last worked as "8/25/77."Thus, even though the original separation on January 8,1975 is marked "laid off," "lack of work," Anthony wasrehired on February 3, 1975 and that date, not the Januarydate, became her starting date or "new hire" date on subse-quent forms.Respondent's August 25 and 26 reduction in force wasbased on seniority or length of service of employees withineach classification to be affected by the reduction. Uponexperiencing a seasonal buildup of business in December,Respondent decided to increase its forces. Accordingly, Re-spondent sent letters to all of the August terminatees andinvited them to apply for reemployment. Only a few ap-plied, but all who applied were offered a job and were re-hired.D. The Employment Status of Olden HallIn issue is whether Olden Hall of the laundry departmentwas a supervisor within the meaning of Section 2(1 1) of theAct in connection with certain allegations of Section8(a)(1). The facts are as follows:General Manager Temple testified that the decision tohire a new employee is made by both the department headand the personnel director and that such policy applied tothe laundry department. Under previous management Old-en Hall was referred to as a laundry supervisor but his titlewas changed by Respondent to "lead laundry aide." Hallcould effectively recommend disciplinary action; he was re-sponsible for training new employees in the laundry; andalthough he was on hourly rates rather than salary. Mr.Temple testified that Respondent tried to put as many su-pervisors as possible on hourly rates. Hall testified that hedetermined the schedule of work in the laundry and madework assignments. Ann McCarthy, an acknowledged super-visor, received the same pay (as of October) as Olden Hallwho received significantly higher wages than any other em-ployee in the laundry department. I find that at all timematerial herein, Olden Hall was a supervisor within themeaning of the Act. Monroe Manufacturing Company, Inc.,200 NLRB 62 (1972): F Strauss & Son, Inc., 200 NLRB812 (1972).E. The Alleged 8(a)(1) Activity Involving Olden HallOlden Hall was alleged to have threatened the dischargeof employees for union activities and to have created theimpression of surveillance of union activities.The General Counsel's witness, Joann Calhoun, laundryemployee, testified that on or about August 25, Hall mo-tioned Calhoun away from a group of employees and toldher that Mrs. Lairmore said they were going to have a biglayoff here today and that she was going to get rid of a lotof people that had been doing a lot of talking. Calhoun alsotestified that on another occasion Hall said that Lairmoreknew that Catherine Anthony was for the Union. On an-other occasion, Hall said that Mrs. Lairmore knew about"all the people that are in the Union." Hall denied everdiscussing the Union or ever having had a discussion withJoann Calhoun about the reduction in forces or cutback inpeople. He also denied that Mrs. Lairmore ever told himthat Catherine Anthony was for the Union or how she feltabout the Union. He also denied telling Ms. Calhoun thatMrs. Lairmore had told him that Catherine Anthony wasfor the Union. Hall testified emphatically that Mrs. Lair-more never discussed the Union with him. I credit Hall andnot Calhoun.9F. The Alleged Violation of Section 8(a)(3) InvolvingBonnie RiedersThe complaint alleges that on or about July 25, Respon-dent imposed a more onerous working condition on BonnieL. Rieders by transferring her from driver to maid andfailed and refused to reinstate her to her "former or sub-stantially equivalent position" because she had joined orassisted the Union or engaged in other union and concertedactivities.The facts with respect to Bonnie Rieders are as follows:She was employed in the housekeeping department andwas very active in the union campaign. In early July, Rie-ders was assigned to driving a laundry truck delivering lin-en to the various guest buildings. The assignment did notinvolve any increase in pay, promotion, or demotion. It isundisputed that the truckdriving assignment requires thelifting of bundles of linen on and off the truck.Before the laundry truckdriver assignment Rieders was amaid in housekeeping. Because of her dislike for the job ofbeing a maid she asked Lairmore if any other jobs wereopen. Within a few days after Rieder's request Lairmoretold her she was assigned to the job of driving the laundrytruck. '9 From my observation of the demeanor and responses while testifying ofJoann Calhoun and Olden Hall, I am convinced that Hall did not in facthave any such conversation with Joann Calhoun, as testified by Ms. Cal-houn. I believe Hall's statement that he never discussed the Union with Mrs.Lairmore. Hall impressed me as being a sincere, conscientious, hardworking,truthful person who responded to questions candidly, consistently, and un-hesitatingly. He was steady and gave short, simple, uncomplicated answers.1o The maids' work consisted of changing and making up beds and clean-ing guestrooms. During the construction period maids were also assigned toscrubbing bathroom floors in remodeled rooms.361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequently, on the morning of July 19, Rieders tele-phoned the Union and talked to Ed Page, secretary-trea-surer. She told him that "the Hotel is in a wreck, and wewere made promises, and we weren't satisfied, and weneeded some help." Page told Rieders that she would haveto get some union cards, have them signed and returned tohis office, and that he would meet her at 12 o'clock. Riedersmet Page at 12 o'clock in the parking lot of the OlympicVillas, and after receiving the cards, Rieders and maid An-gel Graves went back to "H" building where Dottie, one ofthe inspectresses for "H" building, told Rieders that shehad to perform the work of maid Mary Moore. ApparentlyMary Moore was absent that day and Rieders was asked tofill in for her. At this point inspectress "Dottie" and Riedersgot into an argument culminating in Mrs. Lairmore callingRieders up front and suggesting that she go home for therest of the day. After that, Rieders was taken off the laun-dry truck and was reassigned to housekeeping to performmaids' work.G. The 8(a)(1) Allegations Involving General ManagerTemple and Employee Dewitt GoodwinThe allegations regarding Temple (impression of surveil-lance, threat of discharge, and interrogation) are based onan incident involving employee DeWitt Goodwin. Some-time in the latter part of July two housekeeping employeestold Lairmore that they had been threatened with bodilyharm or death. DeWitt Goodwin's name was mentioned ineach case as the alleged culprit. Lairmore reported this toher supervisor, Arsenault, who in turn reported it to Gen-eral Manager Temple.Temple testified that he was in Lairmore's office discuss-ing this matter when Goodwin came by. Whereupon Tem-ple asked Goodwin to come in, and he told Goodwin thatfor some reason every time there was a threat reported hisname was brought up by the people who were threatened,and that the next time he heard Goodwin's name broughtup in connection with a threat he would call the police andlet them handle it. Goodwin denied threatening anybody,stating he did not know what Temple was talking about."Temple denied using the term "troublemaker" or any simi-lar term during that conversation. Arsenault, who was pre-sent during that conversation, corroborated the testimonyof Temple.Goodwin testified that Annie Johnson was spreading ru-mors about Goodwin making bomb threats. He admittedon cross-examination that Annie Johnson's father talked tohim on Olympic Villas property about bomb threats.'H. Patsy LairmoreExecutive Housekeeper Patsy Lairmore is alleged in thecomplaint to have solicited an employee to have her dis-suade another employee from engaging in union activities;interrogated an employee regarding union activity; created" Goodwin's version of the conversation differed in that he said Templeaccused him of being a troublemaker and that he was going to get rid of thetroublemakers.12 Annie Johnson's father was not an employee of Olympic Villas and hadcome to the Olympic Villas property and asked Goodwin "What about yousupposed to be putting a bomb in my daughter [sic) car?"the impression of surveillance; and threatened an employeeby telling him that if he was not satisfied with conditions atRespondent, he could seek employment elsewhere. Theseallegations will be considered separately.The evidence concerning soliciting an employee to dis-suade another employee from engaging in union activity issummarized as follows:Employee Frances Lane (Bonnie Rieders' mother) testi-fied that on or about July 19, 1977, Lairmore called heraside and told her that Bonnie was passing out cards andasked her to speak to her daughter about it. Lane said shewould. With respect to that conversation, Lairmore admit-ted speaking to Lane about Bonnie but denied that she hadasked Lane to speak to Bonnie about passing out cards.Lairmore testified that she told Lane that Bonnie was in heroffice earlier that day, that she was upset, that she had senther home, and to please check on her and see what was thematter with her.With respect to the allegation that Lairmore interrogatedan employee concerning union activities, Goodwin testifiedthat he was in Lairmore's office on July 27 and he askedLairmore why so many people kept "hassling" him. Hesaid, "I asked her why was it they kept hassling me, was itbecause they thought I was a union organizer or leader ofthe Union?" Goodwin said Lairmore replied, "Are you?"and Goodwin said no and that he had not even signed aunion card. He said she asked him "Do you know about thepeoples [sic] that are signing union cards?" He told her hehad not been working there long enough and did not know.Lairmore asked him what Yvonne and he were talkingabout the evening that Richard Arsenault came around,and Goodwin told her that it was not about the Union thatit was about Yvonne taking off a couple days to go to Geor-gia to see her children. (It is noted that Goodwin initiatedthe inquiry about his role in the Union.)Lairmore denied that she ever discussed the Union withGoodwin. I credit Goodwin and not Lairmore. Eventhough he raised the subject of "Union" in the conversa-tion, Lairmore interrogated him about himself and otherswho may have signed union cards. In the same vein, shealso interrogated him about a conversation he had with"Yvonne." Lairmore was inconsistent and wavy in her tes-timony. She gave the impression of being under a compul-sion to den)' everything involving union matters while testi-fying.The allegation concerning Lairmore creating the impres-sion of surveillance and threatening an employee is basedon a coversation she had with houseman Richard Jerry inconnection with the Royal Plaza and the other hotels. Theconversation took place on about July 20. A senior house-keeper told Lairmore that Jerry was telling the housementhat the Royal Plaza housemen were getting $3.75 per hour.Lairmore inquired about it by calling the Royal Plaza andtalked to a male housekeeper. She ten informed Jerry it wasnot true that the housemen at the Royal Plaza were getting$3.75 an hour. She told him that she called the Royal Plazaand checked on the housemen's pay and that it was not$3.75 but $2.75. She said if he would like to work over thereshe would see if she could help him get a job. Nothing elsewas mentioned in that conversation. There was no mentionof the Union, and Lairmore testified that she did not intend362 OLYMPIC VILLASthat the remark was in any way a threat to Mr. Jerry asalleged in the allegation. Jerry testified that he had a con-versation with Lairmore around the middle of August: thathe approached her and she said she was aware of the con-versation that Jerry had had the day before with Janet Al-len: and that if he was interested in employment at theRoyal Plaza that she, Lairmore, would assist him in findinga job there. He said that he told Lairmore he was not inter-ested in working there, and if he were he would make it hisbusiness to be there. Jerry denied that Lairmore mentionedthe subject of wage rates of the Royal Plaza and that Lair-more told him she checked the wage rates at the RoyalPlaza. He did admit, however, that he and Janet Allen anddiscussed the subject of wage rates at the Royal Plaza.As may be seen. the Jerry version is not at great variancewith the Lairmore version. However, to the extent Lairmoreleft out the details of wage rates and checking with theRoyal Plaza, the remaining is cryptic and to that extentthreatening. Moreover, why would she offer to help Jerryget a job with a competitor? I believe the reasonable impli-cation is the "assistance" would come in the form of beingfree from his present job by firing.IV. DISCUSSION ANt) FURTHER CON(ICLUSIONSA. The No-solicitation, No-distribution RuleWhile presenting its case, Respondent introduced intoevidence its employee manual for the purpose of showingthat the employee policies, benefits, and rules implementedby Respondent on June 24 at the Olympic Villas are thesame personnel policies, benefits, and rules in effect in Re-spondent's other hotel properties. Rule 12 under group IIprovides as follows:The following acts or activities will bring disciplinaryaction. The severity of which will be dependent uponthe gravity of the case, the penalty imposed by may beup to and including discharge.12. Solicitation or distribution of literature of any kindby any employee anywhere on the Inn premises with-out the general manager's approval.Respondent made no effort whatsoever to inform its em-ployees either before or during the union campaign that therule was not in effect. The rule remained there to be in-voked anytime Respondent chose to invoke it. By the mereexistence of the rule the employees remained under a con-tinuous threat that Respondent might at anytime invoke therule with respect to the solicitation which took place onRespondent's premises without the expressed permission ofthe general manager of Respondent. Thus, the rule consti-tutes interference with the organizational rights of employ-ees that Section 8(a)(1) of the Act condemns. Leece-NevilleCompany, 159 NLRB 293, 298 (1966), enfd. 396 F.2d 7735th Cir. 1968); Firestone Textile Companyv. A Division ofFirestone Tire & Rubber Company, 203 NLRB 89 (1973):Farah Manufacturing Company, Inc., 187 NLRB 601, 602(1970), enfd. 450 F.2d 942 (5th Cir. 1971): N.L.R.B. v.Speed Queen, a Division of McGraw-Edison Co., 469 F.2d189, 192, 193 (8th Cir. 1972), enfg. 192 NLRB 995 (1971).Accordingly, I find that by maintaining in effect a rulewhich prohibits employees from soliciting or distributing innonworking areas of the plant during their nonworkingtime, Respondent interfered with, restrained and coerced itsemployees in the exercise of their organizational rights inviolation of Section 8(a)( ) of the Act.B. The Employee Terminations of August 25 and 26Respondent contends that it terminated, rather than tem-porarily laid off, these employees not because of their unionactivity or because of the pendency of the secret-ballot rep-resentation election to be conducted by the Board but be-cause it is Respondent's corporatewide policy to terminateemployees involved in a seasonal reduction in force.Respondent's contention is supported by the evidence.Respondent showed that its practice at its other resort ho-tels is to terminate rather than to lay off employees duringseasonal reductions in force. As to prior practice at Olym-pic Villas, the evidence shows that in prior reduction inforce under the previous Sheraton franchises, employeeswere in fact "terminated" rather than "laid off' during sea-sonal declines in business. When such employees were re-hired, they were rehired as new employees for all purposesand did not pick up any seniority or other benefits derivingfrom any prior period of employment at Olympic Villas.At the time of the August 25 and 26 reduction in force,the Decision and Direction of Election had not yet issued.Neither the date of the election nor the scope of the unithad been determined. The fact that the August 25 and 26reduction in force was at least in part economically moti-vated and seasonal is not in dispute:'3nor is it in disputethat the reduction in force was hotelwide, on a senioritybasis, and affected employees in practically all classifica-tions (except maintenance) including those which were notinvolved in the representation case. The terms "terminated"and "laid off' were used interchangeably in personneldocuments used by the previous Sheraton franchisees andby Respondent. Regardless of terminology used when anemployee was reemployed, his or her date of hire was themost recent date of hire and not the earlier date of hire. TheGeneral Counsel, in his attempt to show that employees inthe hotel industry were "laid off"' rather than "terminated"during seasonal reduction in force, called union representa-tive John Litto whose first-hand knowledge was limited tounion hotels as opposed to nonunion hotels such as Re-spondent and previous Sheraton franchises of Olympic Vil-las. Accordingly, inasmuch as the General Counsel hasm1The only evidence presented by the General Counsel which appears toplace in issue the economic nature of the reduction in force is that there wasan excessive amount of linen on hand at the end of the season which becamemildewed and otherwise ruined because allegedly there was an insufficientnumber of laundry employees to handle the work after the reduction inforce.Respondent adduced evidence that it had not planned to use the oldSheraton linen upon opening under the "Marnott' name, and that it in-tended to donate it to charitable organizations. Respondent also showed thatthere was little or no overtime work in the laundry following the terminationof the night shift, inferring that the reverse would have been true if there hadbeen pressure because of an excessive amount of linen accumulating and ashortage of workers to process it363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed to show by a preponderance of the evidence that theemployees who were terminated on August 25 and 26 wereterminated rather than temporarily laid off because of theirunion activities or because of the pendency of the represen-tation election, I shall recommend that those allegations ofthe complaint be dismissed.C. The Promise and Grant of an Increase in Wages,Improved Facilities, New Equipment, and New lUniformsOn the day before Respondent officially took over theoperational control of Olympic Villas (June 23), it called ameeting of the housekeeping department employees. Atthat meeting employees were told about the constructionand renovations contemplated by Respondent and thatthey were going to receive new equipment and uniforms assoon as construction got under way. They were also toldthat as soon as possible a wage survey of the area wouldtake place, and that their wages would be reviewed. Gen-eral manager Temple testified that at a meeting of the em-ployees he said, in response to an inquiry from an employeepresent, that when the survey was completed he certainlyhoped that everybody would be getting a raise. Immedi-ately upon taking over Respondent implemented its fringebenefit program and ordered new equipment. Because ofthe low morale of the employees, Respondent gave certainemployees a 10-cent-per-hour interim wage increase foreach year of service of Olympic Villas.'4That decision, aswell as the decision to provide new equipment and betterfacilities, was made before Respondent had any knowledgethat a union campaign was about to begin and before theunion campaign began on July 19. Following the wage sur-vey and the report which contained recommendations forincreases to bring the Respondent's employees in line withthe employees of competitors in the area, Respondentadopted and implemented the recommendation containedin the report as it had intended from the beginning. Inas-much as Respondent's employee wage rates, particularly inhousekeeping, were essentially minimum wage ($2.30 or$2.35 per hour), there was little doubt that the wage surveywould show a need for a wage increase. Indeed, if Respon-dent had not granted the increases or provided the improve-ments it promised before knowledge of union activity be-cause of the union activity, it would have violated the Act.In The Gates Rubber Company, 182 NLRB 95 (1970) theBoard held:It is well settled that the employer's legal duty is toproceed as he would have done had the Union notbeen on the scene. Here the Respondent withheld in-creases which would normally have been granted butfor the presence of the Union and the pendency of theelection and advised employees that their wage in-creases were being withheld for this reason. By suchconduct the Respondent violated Section 8(a)(1) andinterfered with employee free choice.In Centralia Fireside Health, Inc. d/bla The Fireside Houseof Centralia, 233 NLRB 139, 140 (1977) the Board said.4 Although the interim wage increase became effective on July 20, a dayafter the union organizational campaign began, it was decided upon duringthe first week of July.It is well settled that the granting of wage increasesand/or benefits during union organizational activity isnot per se unlawful. Rather, the test is whether, basedon the circumstances of each case, the granting of thenew wages and benefits is calculated to interfere withthe employees' right to organize.... Thus, it is clearthat Gains met with the employees in August, prior toany union activity, due to their expressed dissatisfac-tion with their wages and benefits. Gains further indi-cated Respondent's desire to bring the employees up tothe standards at its other locations, if an evaluation ofthe financial situation of the nursing home would per-mit improvements. In December, after receiving a fa-vorable report from the accountant, Gains again metwith the employees, as he had previously promised atthe August meeting, and announced the new wagesand benefits. The wages and benefits announced andultimately implemented, in fact, were consistent withthose enjoyed by Respondent's employees at its otherlocations5and further, in this connection, appeared tostem from Respondent's past promises rather than as aresponse to union activity.We further note, as indicated b) the Administrative Law Judge, thatthe legal minimum wage was increased to $2.30 per hour, effective Janu-ary 1, 1977.As in Centralia, supra, Respondent made the promisesbefore the union activities began and indeed before it hadany knowledge thereof, and fulfilled those promises in spiteof the commencement of union activities. Not to have ful-filled such promises because of the ensuing union organiza-tional drive would have subjected Respondent to a chargeof violating the Act. Accordingly, I shall recommend dis-missal of those allegations of the complaint for lack of evi-dence to support them.D. Bonnie L. RiedersAs for Bonnie L. Rieders, did Respondent violate Section8(a)(3) by imposing more onerous working conditions onher by transferring her from truckdriver to maid and byfailing and refusing to reinstate her to her "former or sub-stantially equivalent position" because she had joined orassisted the Union or engaged in other union and concertedactivities?The fact that Bonnie Rieders was very active in and in-deed was the initiator of the union activity is not disputed.Before engaging in union activity Rieders was employed asa maid in the housekeeping department. She requested atransfer from that job and, in early July, her request wasgranted. She was assigned to a job driving a laundry truckdelivering linen to the various guest buildings comprisingthe hotel property. The assignment was not a promotion; itdid not involve any increase in pay and, indeed, was noteven reflected in the personnel records. Within a period of 2weeks Rieders was reassigned to the job of maid. Her per-sonnel records do not even reflect any change to driver nordo they show her short assignment as driver. Rieders wasreassigned to the job of housekeeper or maid. Lairmore tes-tified that during the short period Rieders was on the truckshe was absent on several occasions, and that inasmuch asthe housekeepers are dependent upon the supply of linensfurnished by the laundry truckdriver, reliability is impor-364 OLYMPIC VILLAStant. After a period of 10 days to 2 weeks of driving thelaundry truck, Rieders was reassigned to her housekeepingjob which she did not like. There is little or no evidence tosupport the allegation that the maid position was moreonerous than the job of driving the laundry truck. In fact,the physical activity in the lifting of bundles of linen on andoff the truck and the carrying them into and out of thebuildings would appear more onerous than vacuuming,cleaning bathrooms, and changing beds. In any event, ascontended by Respondent, there is no probative evidencethat the time of this job assignment and reassignment coin-cides with the timing of the union activity. Therefore, thereis no basis for a finding that the reassignment was madebecause of such union activity. Accordingly, I shall recom-mend that the allegation in the complaint concerning thismatter be dismissed.E. Creating the Impression of Surveillance, Threatening ToDischarge Employees Because of Their Union Activities, andUnlawful InterrogationThe complaint alleges that Respondent through GeneralManager Jerry Temple, created the impression of surveil-lance by telling an employee that Respondent was going tofind out the names of employees who were engaged inunion activities: that Temple threatened to discharge em-ployees because of their union activities; and that Templeunlawfully interrogated an employee about union activities.As previously discussed, I have found that the evidenceconcerning these allegations involves a single incident in-volving employee DeWitt Goodwin. I have credited Tem-ple and not Goodwin with respect to the use of the word"troublemakers." I have found that Temple did not use thatword. I also conclude that the circumstances of a report ofan alleged threat by Goodwin to a fellow employee, re-ported by the employee to whom the threat was allegedlymade, justify an inquiry by Respondent's general managerand a warning to the accused (Goodwin) that any furtherreports of that nature would be referred to the police. Afailure of the general manager to act on a report of a bombthreat by one employee against another would be a seriousneglect of his responsibilities. I do not find general managerTemple's conduct to be violative of the Act. Accordingly, Ishall recommend a dismissal of the allegations concerningthat incident (par. 6(a), 6(b), and 9(a)).F. The 8(a)(1) Allegations Involving Patsy LairmoreLairmore is alleged to have solicited Frances Lane, themother and fellow employee of Bonnie Rieders, to haveLane dissuade Rieders from engaging in union activities. Inthe context in which the conversation between Lairmoreand Lane came about, Lairmore's version of the conversa-tion is more plausible than Lane's. There is no dispute thatRieders was quite upset at having been assigned to themaid's work of a fellow employee that morning. Because ofher upset condition she was sent home. Therefore, speakingto the upset employee's mother and informing her of thefact that she had spoken to the daughter earlier that day,that the daughter was sent home, and to check on her con-dition would be what a reasonable person would have donein the circumstances, especially since there is no evidencethat Lairmore and Lane had any prior relationship otherthan supervisor and employee. I find no basis for conclud-ing that Lairmore would confide in Lane and rely on her todissuade her daughter from passing out union membershipcards. It certainly is not credible that Lairmore would haveasked someone she hardly knew (Lane) to stop Rieders'union activities when she made no effort to stop them her-self. In my view, the evidence does not support that allega-tion, and I shall recommend it be dismissed.Lairmore is alleged to have interrogated DeWitt Good-win. As previously stated, I credit Goodwin and not Lair-more's version of the conversation and therefore find thatLairmore interrogated Goodwin within the meaning of Sec-tion 8(a)(l) of the Act.As for the allegation that Lairmore created the impres-sion of surveillance by inquiring of the Royal Plaza the rateof pay for the housemen, inasmuch as it was reported to herthat Richard Jerry had stated that it was $3.75 per hourrather than $2.75 per hour and Lairmore's subsequentstatement to Jerry that if he was interested in finding a jobat the Royal Plaza that she would assist him in that en-deavor (in the context in which Lairmore made the state-ment accepting the version of Jerry and not that of Lair-more), I find that by Lairmore's actions, Respondent didcreate the impression of surveillance and did indeedthreaten employee Jerry in violation of Section 8(a)(1) ofthe Act.G. The UnitThe Regional Director, in Case 12-RC-5350, found thefollowing described unit appropriate. Respondent requesteda review of the Regional Director's decision, but the requestwas denied by the Board.'All housekeeping and laundry employees, generalmaintenance and groundskeeping employees and bell-men, employed by the employer at the Olympic Villas;but excluding all other employees, Bottle Shop andVilla Market employees, office clerical employees,guards and supervisors as defined in the Act.H. The Claim of Majority StatusIn contending that there should be a bargaining obliga-tion without an election, the General Counsel contends thatthe only employees whose status appears to be in questionare Olden Hall, Annie Johnson, and Richard Jerry. TheGeneral Counsel contends that Olden Hall is a supervisorwithin the meaning of Section 2(11) of the Act and shouldtherefore be excluded from the unit. I agree. With respect toAnnie Johnson'6and Richard Jerry, they will be discussed'' Respondent contended that it should be permitted to litigate the appro-priate unit question in the instant case, since the question has never beenlitigated in an adversary proceeding, nor was the decision of the RegionalDirector reviewed by the Board. During the tnal in this case, Respondentoffered to prove that the unit sought is inappropriate, but I rejected the offerof proof and refused to permit evidence concerning this issue because Re-spondent had already exhausted its remedy before the Board.16 Counsel for the General Counsel filed a motion to correct the record tosubstitute the name "Annie" for "Bessie" on p. 145, 1. 20. That motion isgranted.365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelow. The parties stipulated that the maximum number ofemployees that could be counted in the unit, which is a listof all employees in the unit as of August 16, 1977, is 120. Ofthe 120, 7 individuals were either terminated or were trans-ferred out of the unit between August 16 and October 3.Those individuals are Keith Woods, Steward Whightman,Samuel Kiriazis, Dorothy Lewis, Richard Peralez, KennyJustice, and Annie Johnson. Whightman and Peralez left inlate August to return to school. Richard Jerry, also on thelist, is shown on that list to have been terminated "end ofseason." However, Jerry intended to quit to return toschool. Accordingly, Jerry, Whightman, and Peralez are ex-cluded from the unit inasmuch as all three were student-employees. Annie Johnson is shown to have been trans-ferred out of the unit to the job of "Administrative Assist-ant." Thus, with the 8 excluded from the unit (includingOlden Hall), a total of 112 employees (including all invol-untary end-of-season terminatees) were eligible to signcards as of October 3, 1977. Fifty-seven valid signatures (ofthe 112 eligible) were necessary to obtain majority statusbased on authorization cards.'As previously indicated, of the 1 12 eligible employees, 51signatures appeared to be genuine, 53 names do not appearon any card, and 8 cards are contested by Respondent. Theeight cards contain the names of the following employees:Lila Fonseca, Maybelle Turner, Bessie Johnson, ShirleySmith, Linda Washington, Rose Williams, Cynthia Grimes,and Evonne Tillman. These cards will be discussed sepa-rately below.1. Lila Fonseca"International Organizer Torean Green testified that shesolicited the card from Lila Fonseca who, at the time of thehearing, was still in the employ of Respondent but was notcalled as a witness. Inasmuch as her first name is misspelledon the card, it appears as "Lilio" instead of Lila, and herlast name instead of ending in "a" ends in "o." Inasmuch asFonseca was available to be a witness and was not called,especially in view of the misspelled name, which fact was orshould have been apparent to the General Counsel, I findthat the card is not a valid card and therefore will not becounted in determining majority status.2. Maybelle TurnerRespondent contends that this card, which was also solic-ited by Union Representative Torean Green, should not becounted because Mrs. Turner's daughter, Bertha Cooper,signed it for her mother in the presence of Mrs. Green be-cause her mother is an elderly person who can neither readnor write and that there is a question as to whether the card"expresses the true wishes of Maybelle Turner." I do notagree with Respondent's contention, and I will accept thecard on the unrebutted testimony of Mrs. Green that it isauthentic and that it was signed for Mrs. Turner by herdaughter with Mrs. Turner's permission.7 Some of the cards introduced in evidence were apparently signed bypeople not within the unit, inasmuch as their names were not listed on thestipulated list of eligible employees within the unit (Jt. Exh. 1).I' A dispute concerning the correct last name or spelling thereof remainsunresolved. The spelling contained in the stipulated list (Jt. Exh. I) will beassumed to be the correct one.3. Bessie JohnsonBessie Johnson's signature on her card was solicited byService Trades Counsel Coordinator, Doris Charles, aunion organizer, who carries blank cards of various unionswith her at all times so that she can sign up people shehappens to meet. Charles testified that she met Bessie John-son in the employee cafeteria at Disneyworld on October 3,1977, about 6 weeks after Johnson was terminated at Olym-pic Villas. Charles testified that she did not arrange a meet-ing with Johnson but happened to sit down at a table ofDisneyworld employees including Johnson. Respondentcontends that since the Union represents employees at Dis-neyworld, it is impossible to determine from Charles' testi-mony whether Johnson was signing a card as an employeeof Disneyworld or as an employee of Olympic Villas andthat Johnson should have been called to the stand to testify.I do not accept Respondent's contention. Following the of-ter of the card into testimony by the General Counsel, theburden shifted to Respondent, and it was incumbent uponRespondent to call Johnson to disprove the validity of thecard. The card will be counted in determining majority sta-tus.4. Shirley SmithShirley Smith was approached in the restroom at Olym-pic Villas by employee Nellie Burkley and was told byBurkley that everyone had signed a union card and thatSmith was the only one left to sign (an untrue statement).Smith testified that she would not have signed a card hadBurkley not told her that everyone else had signed. She alsosaid that she had been in a union before and had no desireto belong to a union in Olympic Villas. The General Coun-sel admits that the statement was a misrepresentation butthat "there is no definitive evidence that Smith signed acard in reliance under false representation." I disagree.Smith stated clearly and definitely that she would not havesigned a card but for the misrepresentation, and therefore Iwill reject the card as invalid.5. Linda WashingtonLinda Washington's card was purportedly solicited byTorean Green, who also obtained the cards of Fonseca andTurner. Washington was not summoned to testify to thevalidity of the card. Respondent called as a witness Ques-tioned Document Examiner Ronald M. Dick to give hisexpert opinion with respect to the genuineness of the signa-ture on Linda Washington's card, as well as the cards ofRose Williams. Cynthia Grimes, and Evonne Tillman. Dicktestified that in his opinion there was no doubt that thesignature on the authorization card was not written by thesame person who completed the personnel documents andsigned as Linda Washington in Washington's personnelfile." Mr. Dick's credentials are impressive, and his testi-mony withstood cross-examination. The General Counselneither called Washington as a rebuttal witness nor ex-19 The parties stipulated to the genuineness of the personnel file signatureof Washington, Williams, Grimes, and Tillman.366 plained why he did not. Washington's card will not becounted in determining majority status.6. Rose WilliamsDick testified that the signature appearing on the cardbearing the name Rose Williams was not that of Rose Wil-liams, after comparing that signature with the signature ofRose Williams contained in her personnel file. Respondentcalled Williams to testify and she testified that she did notsign the authorization card, but that Bonnie Rieders signedher name to it. She said Rieders asked her to sign the cardand she refused, whereupon Rieders signed Williams' nameto it. Williams further testified that she did not authorizeRieders to sign the card. Although Rieders had previouslytestified that she had witnessed the signature of Rose Wil-liams' card and was also present during Williams' denialthat she signed the card, Rieders did not testify in rebuttal.In the circumstances, I find that Williams' card is not valid,and therefore it will not be counted in determining majoritystatus.7. Cynthia GrimesAgain, handwriting expert Dick testified that Grimes didnot sign the card containing her name. Grimes was notcalled as a witness. Bonnie Rieders, who has previously tes-tified that she had witnessed the signing of the card byGrimes, did not appear as a rebuttal witness to counter thetestimony of handwriting expert Dick. I accept the expertopinion of Mr. Dick that Grimes did not sign the card andtherefore will not count the card in establishing majoritystatus.8. Evonne TillmanAgain, Dick gave his expert opinion that the card bearingTillman's signature was not signed by Tillman. Tillman wascalled by Respondent and she testified that she did not signthe card bearing the name. Again, as in the other cases,Rieders had previously testified that she had witnessed theTillman signature to the card. Tillman testified that Riedersapproached her in a guestroom and asked her to sign andshe refused to do so. She testified further that she did notgive Rieders permission to sign her name to the card. Rie-ders did not testify in rebuttal although she was presentduring the entire trial. The Tillmnan card will not be countedto determine majority status.In sum, the tally is as follows: Employee eligible to sign(including terminatees)- I112: cards bearing genuine signa-tures-53; eligible employees not signing cards 53 cardsrejected as invalid--6. Accordingly, I find that the Uniondid not obtain the 57 valid signatures necessary to establishmajority status in the unit found appropriate in this case.Consequently, the unlawful conduct found to have beencommitted by Respondent does not have to be consideredin terms of whether a bargaining order based on .L.R.B.v. Gissel Packing Co., Inc., 395 U.S. 575 (1969), as re-quested b the General Counsel, should issue in this case.OLYMPIC VILLASV. THE EFFECT OF 11IE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's unfair labor practices, occuring in connec-tion with its operation set forth in section 1, above, have aclose, intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAWI. Respondent is an employer engaged in an industryaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By the following conduct, Respondent has engaged in,and is engaging in, unfair labor practices within the mean-ing of Section 8(a)(I) of the Act:(a) Interrogating an employee concerning his union ac-tivity, sympathies, and desires and the union activities, sym-pathies, and desires of other employees.(b) Creating the impression of surveillance and threaten-ing an employee by telling him that if he was not satisfiedwith conditions at Respondent, he could seek employmentelsewhere.(c) Maintaining in effect a rule prohibiting, among otherthings, its employees when they were on nonworking timefrom soliciting or distributing handbills or similar literatureon behalf of any labor organization in nonworking areas ofRespondent's property.TIlE REMEDYHaving found that Respondent has engaged in certainunfair labor practices. I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. It hav-ing been found that Respondent has maintained in effect ano-solicitation, no-distribution of union literature on com-pany property be employees during their nonworking time,is presumptively an unreasonable impediment to self-or-ganization and therefore presumptively invalid, both as toits provocation and enforcement, I shall recommend thatRespondent be ordered to revoke its rule against the solici-tation or distribution on Respondent's premises during non-working time in nonworking areas.As the unfair labor practices found herein strike at theheart of the Act, a broad cease-and-desist Order shall berecommened, precluding Respondent from "in any othermanner" interfering with, coercing, or restraining employ-ees in the exercise of their rights guaranteed by Section 7 ofthe Act.20Upon the foregoing facts, conclusions of law,upon the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:0 N. L R B .Entwstle ManuJactzuring (Compant. 120 F.2d 532 (4th Cir.1941).367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER2The Respondent, W. W. Johnson Properties, Inc., d/b/aOlympic Villas, Orlando, Florida, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating its employees concerningtheir union sympathies.(b) Creating the impression of surveillance.(c) Threatening an employee by telling him if he is notsatisfied with the conditions at Respondent he could seekemployment elsewhere.(d) Maintaining in effect a rule prohibiting solicitation ordistribution of literature of any kind by any employee any-where on the premises without the general manager's ap-proval.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Expunge from its "A Guide Book for Employees"group 1, rule 12, which prohibits "solicitation or distribu-tion of literature of any kind by any employer anywhere onthe premises without the general manager's approval."(c) Post at its facility in Orlando, Florida, copies of theattached notice marked "Appendix."22 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 12, after being duly signed by Respondents represent-ative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that thesaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order what stepsRespondent has taken to comply herewith.IT FURTHER IS ORDERED that so much of the complaint asalleges unfair labor practices not found herein be, and ithereby is, dismissed.22 In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."368